Opinion issued October 16, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00465-CV
                            ———————————
                        CAROLYN SOVANN, Appellant
                                         V.
                  RESIDENCE AT GARDEN OAKS, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1110183


                          MEMORANDUM OPINION

      Appellant, Carolyn Sovann, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See id. 42.3(b) (allowing involuntary dismissal of case).
      Accordingly, we dismiss the appeal for want of prosecution. See id. 38.8(a),

42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                        2